Title: Enclosure: Thomas Jefferson: Bookbinding Directions for William F. Gray, [ca. 8 November 1818]
From: Jefferson, Thomas
To: Gray, William F.


            
              ca. 8 Nov. 1818
            
            
              
                
                Edinburg Review.
                 30. vols. half bind with leather backs, common gilt, and lettered ‘Edinburg Review. 1802.3’ or ‘Edinburg Review. 1803’ Etc as may be seen on the 1st 14. vols. but the vol. of Index must be lettered ‘Edinburg Review. 1812. Index.’
              
              
                ╲✳
                Analectic magazine.
                half 2. v. half bound, leather back. neatly gilt. lettered ‘Analectic magazine 1818’ but the 2d vol. must wait be kept back till the remaining months come in.
              
              
                ✳
                Port folio. 8. vols. half bind. leather backs. neatly gilt. lettered with the title & year.
              
              
                ╲
                Emporium. 3. vols. half bind. leather backs. common gilt. lettered with title & year.
              
              
                ╲✳
                Belfast magazine. 3. vols. half bind. leather backs. neatly gilt. lettered with title & year.
              
              
                ╲✳
                Literary magazine. 2. vols. half bind. leather backs. neatly gilt. lettered with title & year.
              
              
                ╲✳
                Monthly register. 1. vol. half bind. leather back. neatly gilt. lettered with title & year.
              
              
                ╲
                Robinsons reports. 2. vols half bind. plain law leather back, plain law lettered with title & vol. to wit V. & VI.
              
              
                ╲
                Law Journal. 2. vols. half bind. plain law leather back. lettered with title.
              
              
              
                ╲
                Laws U.S. 2. vols. half bound. plain law leather back. lettered ‘Laws U.S. 1803.’4.’ and ‘1805.6.’
              
              
                ╲
                Cormon’s dict. 2. v. ╲Historia de España. 2. v. fully bound in a common neat binding lettered with title & vol.
              
              
                
                2. maps in sheets. to be pasted on linen, without rollers.
              
            
            procure Bowditch’s
          